DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8, in the reply filed on 1/6/2021 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “(e) subjecting the resulting product to final cold rolling at a rolling reduction of 10 to 60% ten times or less.”  It is unclear if the limitation is drawn to 10 or less cold rolling passes each with a rolling reduction ratio of 10-60% or a total of 10-60% rolling reduction achieved with 10 or less cold rolling passes.  Claims 2-8 are indefinite based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fugono et al. (US 8784580).
	With respect to Claim 1, Fugono teaches a method of making a copper alloy material, such as a sheet, useful for electrical and electronic components for automobiles, wherein the alloy comprises a composition in weight%, as follows (col. 1, ln. 5-30; col. 2, 5-47; col. 3, ln. 1 to col. 4, ln. 10; Table 1):

Claim 1
Fugono
Fugono, Ex. 5
Ni
1.0-4.0
1.5-4.5
3.6
Si
0.1-1.0
0.3-1.0
0.8
Sn
0.1-1.0
0.01-1.3*
0.1

Up to 1% total of one or more of: Ti, Co, Fe, Mn, Cr, Nb, V, Zr, and Hf
Mn: 0.01-0.5*
Cr: 0.001-0.3*
Up to 0.1% total one or more of: Ti, Co, Fe, Nb, V, Zr, Hf*
Mn: 0.06
Cu
balance
balance
balance
Other

Mg: 0.005-0.2*
Zn: 0.01-5.0*
Zn: 0.8

		*optional elements
	Thus, Fugono teaches a copper alloy composition with compositional ranges overlapping each of the instantly claimed ranges and further teaches specific examples having compositions falling within the claimed ranges, for example, Ex. 5, detailed above.
Fugono teaches a method of making a coper alloy material comprising steps of: melting and casting the above detailed copper alloy composition, soaking and hot rolling at a temperature of 850 C or higher for a duration of 10 minutes or more, cold rolling at a rolling reduction ratio of 50% or more, recrystallization treatment comprising heating to 600-950 C for 3 minutes or less, at least one pass of a secondary/final cold rolling at a rolling reduction ratio of 50% or less, precipitation treatment at a temperature of 350-500 C for 30 minutes to 24 hours, then low-temperature annealing for strain relief at a temperature of 300-600 C for 1 second to 1 minute. (col. 5, ln. 13 to col. 6, ln. 43).  With respect ot the hot-rolling step, the combined process of soaking and hot-rolling is interpreted to make up the time and temperature of hot rolling, and is therefore deemed to teach overlapping time and temperature ranges.  Furthermore, it would have been obvious to one of ordinary skill in the art to perform hot rolling for a sufficient length of time to obtain a hot-rolled copper alloy sheet with a desired thickness.
 Thus, Fugono is deemed to teach steps of hot-rolling, intermediate cold rolling, high-temperature high-speed solution heat treatment, final cold rolling, precipitation heat treatment, and stress/strain relief treatment at temperatures, times, and/or reduction ratios which fall within, are the same as, or overlap the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portions of the overlapping temperature, time and rolling reduction ratio ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

However, as Fugono teaches a method of making a copper alloy material with the same composition, the same method steps including hot and cold rolling and heat treatments, and substantially overlapping processing parameters it would necessarily be expected to result in the same properties including tensile strength, spring limit, low angle grain boundary fraction, and content of the specifically claimed microstructure according to EBSD analysis.  MPEP 2112.01.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
	With respect to Claim 2, Fugono teaches that the intermediate cold rolling and solution heat treatment steps may be repeatedly conducted. (col. 6, ln. 35-43).

	With respect to Claim 4, Fugono teaches a method comprising a copper alloy comprising Zn, and further teaches that Zn improves the tin-plating peeling resistance of a copper alloy sheet. (col. 3, ln. 40-46).  Thus, Fugono implicitly teaches that the copper alloy material formed by the method may be plated with tin (Sn).  It would have been obvious to one of ordinary skill in the art to plate the final copper alloy material formed by the method of Fugono, thus after the stress relief annealing step (g), in order to form a Sn-plated copper alloy material with good Sn-plating peeling resistance.
With respect to Claim 5, Fugono teaches forming a sheet useful for electronic and electrical components, deemed substantially equivalent to a “plate” as instantly claimed. (col. 1, ln. 8-15).  Moreover, it would have been obvious to one of ordinary skill in the art to form a copper alloy sheet into a conventional form such as a plate, rod, or tube with a predictable result of success. MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
With respect to Claims 6-8, Fugono teaches the addition of 0.01-5.0 wt% Zn and 0.0001-0.1 wt% of P. (see rejection of Claim 1 above; col. 2, ln. 34-47).  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735